Exhibit 10.2

 

 

INVESTMENT AND SHAREHOLDERS’ AGREEMENT

with respect to

GERENS MANAGEMENT GROUP, S.A.

between

Tinsa Tasaciones Inmobiliarias, S.A.

Mr. José Manuel Albaladejo González

Caja de Ahorros y Monte de Piedad de Ávila

Caja de Ahorros de Murcia

Caja de Ahorros de la Rioja

Monte de Piedad y Caja General de Ahorros de Badajoz

Caja de Ahorros y Monte de Piedad del Círculo Católico de Obreros de Burgos

Caja Castilla la Mancha Corporación, S.A.

Araba Gertu, S.A.

Invernostra, S.L.U.

Caixa d’Estalvis de Sabadell

Caja de Ahorros y Monte de Piedad de Zaragoza, Aragón y Rioja (Ibercaja)

Caja de Ahorros y Monte de Piedad de Segovia

Monte de Piedad y Caja de Ahorros San Fernando de Huelva, Jerez y Sevilla
(Cajasol)



--------------------------------------------------------------------------------

Caja Insular de Ahorros de Canarias

(the “Minority Shareholders”)

and

HILL INTERNATIONAL, S.A.

(the “Investor”)

and

HILL INTERNATIONAL, Inc.

(the, “Guarantor”)

February 15, 2008

 

 



--------------------------------------------------------------------------------

INDEX

 

1.

   PURPOSE, BINDING NATURE AND DUE DILIGENCE    6    1.1      Purpose    6   
1.2      Binding nature    6    1.3      Purpose of the Company    7

2.

   INVESTMENT AND FINANCING OF THE COMPANY    7    2.1      Financing of the
Company    7    2.2      Subordinated Loan or Credit Facility    7   
2.3      Share capital Increase    8

3.

   CORPORATE GOVERNANCE OF THE COMPANY    8    3.1      Shareholders’ Meeting   
8    3.2      Board of Directors    9

4.

   EXERCISE OF VOTING RIGHTS AND DEADLOCK SITUATIONS    11    4.1      Exercise
of voting rights    11    4.2      Deadlock situation    11

5.

   POLICY FOR THE FINANCING OF THE COMPANY    12

6.

   TRANSFER OF SHARES IN THE COMPANY    12    6.1      Lock-up and pre-emptive
acquisition/subscription rights    12    6.2      Company share transfer rules
   13    6.3      Put and Call Options    16

7.

   INFORMATION RIGHTS    21

8.

   GEOGRAPHIC RIGHTS FOR THE COMPANY    22    8.1      Reserved regions    22   
8.2      Reserved clients    22    8.3      Subrogating party    22

9.

   GUARANTEE BY THE GUARANTOR    23



--------------------------------------------------------------------------------

10.

   TERM AND TERMINATION OF THE AGREEMENT.    23

11.

   GOVERNING LAW AND JURISDICTION.    23    11.1      Governing law    23   
11.2      Jurisdiction    23

12.

   MISCELLANEA    23    12.1      Labor Conditions of the Executive    23   
12.2      Entire Agreement    24    12.3      No assignment of the Agreement   
24    12.4      Notices    25    12.5      Taxes and Costs    28   
12.6      Annexes    28    12.7      Confidentiality    28    12.8      Previous
agreements    28    12.9      Partial invalidity    28    12.10    Compliance   
29    12.11    Good Faith    29    12.12     Language    29



--------------------------------------------------------------------------------

INVESTMENT AND SHAREHOLDERS´ AGREEMENT

This agreement has been made in Madrid, on February 15, 2008

BY AND BETWEEN

On the one side,

Mr. José Manuel Albaladejo González (hereinafter the “Executive”), of legal age,
of Spanish nationality, with domicile for these purposes at Las Rozas (Madrid),
calle José Echegaray, number 8, building number 3, 1ª and Tax Identification
Number (NIF) 139.256- Z, acts for and on his own name and behalf.

Tinsa Tasaciones Inmobiliarias, S.A. (hereinafter the “Entity 1”) an entity duly
incorporated and existing under the Spanish laws, whose principal place of
business is at Madrid, calle Vallehermoso, number 8 . It is registered at Madrid
Mercantile Registry in Volume 4,319, Sheet 191, Section 8 and Page Number
M-71677. It has been assigned Tax Identification Number (NIF) A-78029774. It is
duly represented by Mr. Luís Leirado Campo, of Spanish nationality, of legal
age, with domicile for these purposes at Las Rozas (Madrid), calle José
Echegaray, number 9 and holder of I.D. number 21375008-G. He acts by virtue of
the power of attorney granted, before the Madrid Public Notary, Mr. Enrique
Franch Valverde, on January 18, 2008, under his protocol serial number 201.

Caja de Ahorros y Monte de Piedad de Ávila (hereinafter the “Entity 2”) an
entity duly incorporated and existing under the Spanish laws, whose principal
place of business is at Ávila, plaza de Santa Teresa, number 10. It is
registered at Ávila Mercantile Registry in Volume 55, Book 13, Sheet 191,
Section 8 and Page Number AV-684. It has been assigned Tax Identification Number
(NIF) G-05011846. It is duly represented by Mr. José Manuel Espinosa Herrero, of
Spanish nationality, of legal age, with domicile for these purposes at Ávila,
plaza de Santa Teresa, number 10 and holder of I.D. number 15.982.184-J. He acts
by virtue of the power of attorney granted before the Public Notary, Dña.
Concepción Pilar Barrio del Olmo, on September 19, 2007, under her protocol
serial number 2,676.

Caja de Ahorros de Murcia (hereinafter the “Entity 3”) an entity duly
incorporated and existing under the Spanish laws, whose principal place of
business is at Murcia, calle Gran Vía Escultor Salizillo, number 23. It is
registered at Murcia Mercantile Registry in Volume 292, Sheet 201 and Page
Number MU-5808. It has been assigned Tax Identification Number (NIF) G-30010185.
It is duly represented by Ms. Valvanera Marcos Cartelle, of spanish nationality,
of legal age, with domicile for these purposes at Murcia, calle Gran Vía, number
23 and holder of I.D. number 32.817.305-P. She acts by virtue of the power of
attorney granted before the Public Notary Mr. Carlos Peñafiel de Río, on
January 24, 2008, under his protocol serial number 287.



--------------------------------------------------------------------------------

Caja de Ahorros de la Rioja (hereinafter the “Entity 4”) an entity duly
incorporated and existing under the Spanish laws, whose principal place of
business is at Logroño, calle Miguel Villanueva, number 9.It is registered at
Logroño Mercantile Registry in Tome 267, Sheet 1 and Page Number LO-1131. It has
been assigned Tax Identification Number (NIF) G-26003038. It is duly represented
by Mr. Jorge Albájar Barrón, of spanish nationality, of legal age, with domicile
for these purposes at Logroño, calle Miguel Villanueva number 9 and holder of
I.D. number 18.009.145-F. He acts by virtue of the power of attorney granted
before the Public Notary Mr. Julio Antonio Pernas Tobía, on October 28, 2003,
under his protocol serial number 3,022.

Monte de Piedad y Caja General de Ahorros de Badajoz (hereinafter the “Entity
5”) an entity duly incorporated and existing under the Spanish laws, whose
principal place of business is at Badajoz, plaza de San Francisco, number 18. It
is registered at Badajoz Mercantile Registry in Tome 36, Sheet 1 and Page Number
BA-1853. It has been assigned Tax Identification Number (NIF) G-06000681. It is
duly represented by Mr. José Antonio Marcos Blanco, of spanish nationality, of
legal age, with domicile for these purposes at Badajoz, paseo de San Francisco,
number 18 and holder of I.D. number 32.339.889-A. He acts by virtue of the power
of attorney granted before the Public Notary Mr. José Soto García-Camacho, on
April 17, 1986, under hir protocol serial number 532 and power of attorney
granted before the Public Notary Mr Ángel Juárez Juárez, on August 18, 1978,
under his protocol serial number 1,466.

Caja de Ahorros y Monte de Piedad del Círculo Católico de Obreros de Burgos
(hereinafter the “Entity 6”) an entity duly incorporated and existing under the
Spanish laws, whose principal place of business is at Burgos, avenida de Reyes
Católicos, number 1. It is registered at Burgos Mercantile Registry in Tome 258,
Book 49, Sheet 50 and Page Number BU-2099. It has been assigned Tax
Identification Number (NIF) G-09000779. It is duly represented by Santiago Ruiz
Díez, of Spanish nationality, of legal age, with domicile for these purposes at
Burgos, avenida de Reyes Católicos, number 1 and holder of I.D. number
13.047.059-X. He acts by virtue of the power of attorney granted before the
Public Notary Mr. Jesús Santamaría Villanueva, on December 5, 2001, under his
protocol serial number 2,672.

Caja Castilla La Mancha Corporación, S.A. (hereinafter the “Entity 7”) an entity
duly incorporated and existing under the Spanish laws, whose principal place of
business is at Cuenca, calle Parque de San Julián, number 20. It is registered
at Cuenca Mercantile Registry in Tome 123, Sheet 96 and Page Number CU-900. It
has been assigned Tax Identification Number (NIF) A-16036634. It is duly
represented by Mr. Juan José Ávila González, of Spanish nationality, of legal
age, with domicile for these purposes at Burgos, avenida de Reyes Católicos,
number 1 and holder of I.D. number 13.047.059-X. He acts by virtue of power of
attorney granted before the Public Notary Mr. Carlos de la Haza Guijarro, on
March 31, 2006, under his protocol serial number 699.



--------------------------------------------------------------------------------

Araba Gertu, S.A. (hereinafter the “Entity 8”) an entity duly incorporated and
existing under the Spanish laws, whose principal place of business is at
Vitoria, calle Olaguíbel, number 2. It is registered at Álava Mercantile
Registry in Tome 835, Sheet 90 and Page Number VI-6,140. It has been assigned
Tax Identification Number (NIF) A-01.269.679. It is duly represented by Mr. José
Alberto Barrena Llorente, of Spanish nationality, of legal age, with domicile
for these purposes at Vitoria, calle Olaguidel, number 2 and holder of I.D.
number 14.909.320-F. He acts by virtue of power of attorney granted before the
Public Notary Mr. Alfredo Pérez Ávila, on February 12, 2008, under his protocol
serial number 429.

Invernostra, S.L.U. (hereinafter the “Entity 9”) an entity duly incorporated and
existing under the Spanish laws, whose principal place of business is at Palma
de Mallorca, calle Ter, number 16. It is registered at Palma de Mallorca
Mercantile Registry in Tome 1,603, Sheet 31 and Page Number PM-7,965. It has
been assigned Tax Identification Number (NIF) B-07229693. It is duly represented
by Mr. José María Navarro Lacoba, of spanish nationality, of legal age, with
domicile for these purposes at Palma de Mallorca, camí Son Fangos, number 100,
flat B, 2 Floor-8thB (Complex Mirall Balear) and holder of I.D. number
7.562.484-S. He acts by virtue of power of attorney granted before the Public
Notary Mr. José Andrés Herrero de Lara, on January 24, 2008, under his protocol
serial number 354.

Caixa d’Estalvis de Sabadell (hereinafter the “Entity 10”) an entity duly
incorporated and existing under the Spanish laws, whose principal place of
business is at Sabadell, calle Gràcia, number 17 to 19. It is registered at
Barcelona Mercantile Registry in Tome 21,370, Sheet 1 and Page Number B-20785.
It has been assigned Tax Identification Number (NIF) G-08169799. It is duly
represented by Francisco Javier Chivato Pérez, of Spanish nationality, of legal
age, with domicile for these purposes at Sabadell, calle Gràcia, number 17 and
holder of I.D. number 2601570-V.It is registered at Barcelona Mercantile
Registry in Tome 21,370, Sheet 1 and Page Number B-20785. It has been assigned
Tax Identification Number (NIF) G-08169799. It is duly represented by Francisco
Javier Chivato Pérez, of Spanish nationality, of legal age, with domicile for
these purposes at Sabadell, Gràcia, number 17 and holder of I.D. number
2601570-V. He acts by virtue of power of attorney granted before the Public
Notary Mr. Enrique Ruiz de Bustillo Pont, on January 24, 2008, under his
protocol serial number 245.

Caja de Ahorros y Monte de Piedad de Zaragoza, Aragón y Rioja (Ibercaja)
(hereinafter the “Entity 11”) an entity duly incorporated and existing under the
Spanish laws, whose principal place of business is at Zaragoza, plaza de Basileo
Paraíso, number 2. It is registered at Zaragoza Mercantile Registry in Tome
1,194, Sheet 23 and Page Number Z-4,862. It has been assigned Tax Identification
Number (NIF) G-50000652. It is duly represented by Mr. Santiago Javier Pasamar
Berenguer, of Spanish nationality, of legal age, with domicile for these
purposes at Zaragoza, plaza de Basilio Paraíso, number 2 and holder of I.D.
number 17129135-T. He acts by virtue of power of attorney granted before the
Public Notary Mr. Francisco Javier Hijas Fernández, on January 23, 2008, under
his protocol serial number 136.



--------------------------------------------------------------------------------

Caja de Ahorros y Monte de Piedad de Segovia (hereinafter the “Entity 12”) an
entity duly incorporated and existing under the Spanish laws, whose principal
place of business is at Segovia, avenida Fernández Ladreda, number 8. It is
registered at Segovia Mercantile Registry in Tome 28, Sheet 119 and Page Number
SG-560. It has been assigned Tax Identification Number (NIF) G-40000192. It is
duly represented by Mr. Antonio Luis Tapias Domínguez, of spanish nationality,
of legal age, with domicile for these purposes at Segovia, avenida Fernández
Ladreda, number 8 and holder ofI.D. number 3.420.782-S. He acts by virtue of
power of attorney granted before the Public Notary Ms. Dña. Mª Antonia Santero
de la Fuente, on December 20, 2007, under her protocol serial number 15,414.

Monte de Piedad y Caja de Ahorros San Fernando de Huelva, Jerez y Sevilla
(Cajasol) (hereinafter the “Entity 13”) an entity duly incorporated and existing
under the Spanish laws, whose principal place of business is at Sevilla (41004),
plaza de San Francisco, number 1. It is registered at Sevilla Mercantile
Registry in Tome 4,675, Sheet 1 and Page Number SE-74000 It has been assigned
Tax Identification Number (NIF) G-91658039. It is duly represented by Mr. Juan
Carlos Ollero Pina , of spanish nationality, of legal age, with domicile for
these purposes at Sevilla, calle Zaragoza, number 52, 2nd floorand holder of
I.D. number 28.336.770-B. He acts by virtue of power of attorney granted before
the Public Notary Mr. Antonio Ojeda Escobar, on May 18, 2007, under his protocol
serial number 1,810.

Caja Insular de Ahorros de Canarias (hereinafter the “Entity 14”) an entity duly
incorporated and existing under the Spanish laws, whose principal place of
business is at Las Palmas de Gran Canaria, calle de Triana, number 20. It is
registered at Gran Canaria Mercantile Registry in Tome 907, Sheet 152 and Page
Number GC-4209. It has been assigned Tax Identification Number (NIF) G-35000272.
It is duly represented by Mr. Juan Miguel Amuchástegui Espilla, of Spanish
nationality, of legal age, with domicile for these purposes at Las Palmas de
Gran Canaria, calle de Triana, number 20 and holder of I.D. number 15.341.410-L.
He acts by virtue of power of attorney granted before the Public Notary Mr. Juan
Alfonso Cabello Cascajo, on January 24, 2008, under his protocol serial number
504.

The Executive, the Entity 1, the Entity 2, the Entity 3, the Entity 4, the
Entity 5, the Entity 6, the Entity 7, the Entity 8, the Entity 9, the Entity 10,
the Entity 11, the Entity 12, the Entity 13 and the Entity 14, hereinafter will
be jointly referred to as the “Minority Shareholders”.

And on the other side,

Hill International, S.A. (hereinafter, the “Investor”), a company duly
incorporated and existing under the laws of Luxembourg, whose principal place of
business is at 20 Avenue Monterrey, L-2163, Luxembourg and registered at the
Commercial Registry of



--------------------------------------------------------------------------------

Luxembourg under number B106594, with Tax Identification Number (NIF) N1181177E.
The Investor is duly represented by Mr.Irvin E. Richter, of American
nationality, of legal age, with domicile for these purposes at 303 Lippincott
Centre, Marlton, New Jersey, United States and holder of passport number
017912208 in force. He acts by virtue of power of attorney granted before the
Niederaven Public Notary Mr. Paul Bettingen, on January 30, 2008, duly
apostilled.

Hill International, Inc. (hereinafter, the “Guarantor”), a company duly
incorporated and existing under the laws of Delaware, whose principal place of
business is at 303 Lippincott Centre, Marlton, NJ 08053, United States,
registered at the Commercial Registry of Delaware under number 3785704. . The
Guarantor is duly represented by Mr. David L. Richter, of American nationality,
of legal age, with domicile for these purposes at 303 Lippincott Centre,
Marlton, New Jersey, United States and holder of passport number 220307801 in
force. He acts by virtue of power of attorney granted before the New Jersey
Public Notary Mr. Erin E. Leschak, on January 28, 2008, duly apostilled.

In this Investment and Shareholders’ Agreement, the Minority Shareholders, the
Investor and the Guarantor may also be hereinafter collectively referred to as
the “Parties” and each of them as a “Party”.

The Parties mutually recognise their respective legal capacity for the execution
of this Investment and Shareholders’ Agreement and for this purpose, hereby
declare the following

WHEREAS

 

  I. Whereas GERENS MANAGEMENT GROUP, S.A. (hereinafter, the “Company”) is a
Spanish corporation, with registered office in Madrid at José Echegaray 8,
Parque Empresarial Alvia, Edificio 3, Planta 1, Oficinas 10-11-12, 28232 Las
Rozas, Madrid, incorporated under the name Gerens Hill International, S.A.
pursuant to a public deed executed in the presence of the Madrid Notary
Mr. Enrique Franch Valverde, on January 19, 1998, under number 154 of his
protocol, registered in the Madrid Mercantile Registry, in volume 12,195, sheet
79, page M-207,890, and with tax identification number A-81929788.

 

  II. Whereas the Investor has acquired on the date hereof and pursuant to a
share purchase agreement attested by the Madrid Notary Mr. Enrique Franch
Valverde, three thousand (3,000) shares representing 60% of the capital stock of
the Company.

 

  III. Whereas it is the intention of the Parties to regulate their relationship
as shareholders owning 100% of the capital stock of the Company, to establish
the terms and conditions of certain obligations in relation to their holdings in
the capital stock of the Company and to designate the members of the governing
bodies of the same.



--------------------------------------------------------------------------------

Based on the above, the Parties have agreed to enter into this Investment and
Shareholders’ Agreement (hereinafter, this or the “Agreement”) pursuant to the
following:

CLAUSES

 

1. PURPOSE, BINDING NATURE AND DUE DILIGENCE

 

1.1 Purpose

The purpose of this Agreement is to establish the rules to govern and manage the
Company as well as certain rules that will rule the relation amongst the
shareholders of the Company and those to apply upon their eventual exit.

The date of execution of this Agreement will be considered hereinafter the
“Closing Date”.

 

1.2 Binding nature

This Agreement is binding on the Parties and its provisions shall prevail over
the bylaws of the Company (the “Bylaws”) in the event of discrepancy between
said documents.

The Parties hereby undertake to cause to call and attend a General Shareholders’
meeting of the Company to be held upon execution of this Agreement and to vote
in favour of (i) the adoption of a text of the Bylaws of the Company which
conforms, to the extent legally possible, to the provisions of this Agreement,
(ii) the appointment of the new members of the Board of Directors of the Company
and (iii) to change the corporate name of the Company to “Gerens Hill
International, S.A.”.

The Parties hereby undertake to cause to call a Board of Directors Meeting of
the Company, once such appointments of new members have taken place, to adopt
the following resolutions: (i) distribution of offices according to this
Agreement; (ii) approval or ratification, as the case may be, of the contractual
conditions of the Executive with the Company; and (iii) approval of the Business
Plan –as defined below.



--------------------------------------------------------------------------------

1.3 Purpose of the Company

The Company is a company engaged in the provision of project management and
independent technical consultancy services in Spain and abroad consisting mainly
in integrated real estate services, project management, construction management,
consulting and technical support, public private partnership, project monitoring
and facility management in Spain and abroad for domestic and international
clients and projects.

 

2. INVESTMENT AND FINANCING OF THE COMPANY

 

2.1 Financing of the Company

The Parties have agreed on a Business Plan –as defined below- which contains the
mutual understanding of the development of a strategic business and investment
plan for the Company.

In order to allow the fulfilment of the Business Plan and to cover the financial
needs arising from the same, the Company will be provided with the necessary
funding and financing under, but not limited to, any of the formulas provided
for in this clause to allow it, in a timely manner, to undertake and perform any
of the expenditures or investments contemplated in said plan.

The eventual non compliance with the terms, aims or targets of the approved
Business Plan -as defined below- does in no way liberate or relieve the parties
from the undertakings and provisions of this Agreement, neither does it modify,
alter or condition the terms and conditions of the same nor constitutes a breach
of this Agreement. Accordingly, the fulfilment of the terms, targets or aims of
the approved Business Plan does not constitute neither may it be construed as a
condition of any of the provisions of this Agreement.

 

2.2 Subordinated Loan or Credit Facility

With the purposes described in Section 2.1 above, following the execution of the
Agreement, all or part of the Minority Shareholder(s) may grant the Company a
Subordinated Loan or Credit Facility –under the terms and conditions that may be
agreed from time to time for an amount of € 5,700,000 to increase the Company
financial resources, without limiting the Company’s borrowing capacity, to be
used to finance the investments contemplated in the Business Plan, as this term
is defined below, and to be fully repaid by the Company or assigned to a third
party upon exercise of the options contemplated in Clause 6.3 of this Agreement,
which amount will not be considered as an increase of equity for the purposes of
the calculation of the price of the options foreseen in Clause 6.3.



--------------------------------------------------------------------------------

The Company will be allowed to draw from or use the subordinated credit facility
or loan at any time and without the need of a prior Board of Directors
resolution as long as it is invested further to the Business Plan –as this term
is defined below.-

 

2.3 Share capital Increase

Alternatively, in the event that the Subordinated Loan or Credit Facility
mentioned under Clause 2.2 above is finally not granted by all or part of the
Minority Shareholder(s) within a reasonable term to allow the Company to enter
into the expenditures or investments contemplated in the Business Plan, the
Minority Shareholders and the Investor hereby undertake to cause to convene and
to attend a General Shareholders’ meeting of the Company to be held as soon as
legally possible, to vote in favour of the adoption of a resolution to increase
the capital stock of the Company to be subscribed and paid in pro rata by the
Minority Shareholders (except the Executive who does not undertake any
disbursement obligation whatsoever in connection with said capital increase) and
the Investor for an amount of € 5,698,800 to be paid in cash, by means of the
subscription of 1,583 new shares for a price per share of € 3,600, equivalent to
€ 60,1 of face value per share plus an issue premium per share of € 3,539,9. The
resolutions to be adopted will be substantially in the terms foreseen in Annex
2.3 to this Agreement.

For the avoidance of doubt, the Parties expressly state that the granting of the
Subordinated Loan or Credit Facility mentioned under Clause 2.2 above is not an
obligation for any of the Minority Shareholders but the preferred alternative
sought. Therefore, the Minority Shareholders will not be in breach of any
obligation in case that an agreement were not finally reached.

 

3. CORPORATE GOVERNANCE OF THE COMPANY

 

3.1 Shareholders’ Meeting

General Shareholders’ meetings of the Company shall be validly convened to
address any matter within their authority, when shareholders are in attendance,
either personally or represented in first call, holding seventy per cent
(70%) of the subscribed voting capital.

If the quorum mentioned in the preceding paragraph were not achieved in a first
call, the General Shareholders’ meetings of the Company shall be validly
convened to address any matter within their authority, when shareholders are in
attendance, either personally or represented in a second call, holding forty per
cent (40%) of the subscribed voting capital.



--------------------------------------------------------------------------------

As a general rule, the General Shareholders’ meeting of the Company shall decide
on matters within its authority by the favourable vote of, at least, fifty per
cent plus one of the votes corresponding to the shares present or represented at
the meeting.

Without prejudice to the provisions set forth in the preceding paragraph, the
General Shareholders’ meeting of the Company shall only resolve on the following
matters (the “GSM Reserved Matters”) by the favourable vote of shareholders
representing at least seventy per cent (70%) of the votes corresponding to the
shares in which the capital of the Company is divided:

 

  (a) Entering into share capital increases, sales or acquisitions of treasury
stock and any other kind of equity issuances (e.g. warrants, convertible bonds,
etc.) except for the capital increase described in Section 2.3 of this
Agreement.

 

  (b) Execution of related party transactions.

 

  (c) Any modification of the corporate bylaws, including any change in the
management body and number of directors.

 

  (d) A change in legal form, merger, spin-off of the Company, or the
dissolution of the Company where it is not obligatory pursuant to the law or to
the Bylaws;

 

  (e) The removal of the directors designated by the Minority Shareholders,
pursuant to the provisions of Sub-clause 3.2 of this Agreement;

 

  (f) The approval of resolutions for voluntary filing of bankruptcy proceedings
by the Company (save in those cases when lack of filing may impose penalties or
liabilities on the members of the Board of Directors of Company);

 

  (g) The alteration of the purpose of the Company as described in Section 1.3
above.

 

3.2 Board of Directors

The Company shall be managed by a Board of Directors, which shall have the
authority with respect to any matters that refer to the Company’s management and
shall hold the power of representation thereof.

The Parties have agreed prior to the Closing Date on a business and investment
plan that contemplates the activities to be carried out by the Company in the
coming five (5) years. The initial business and investment plan and any future
amendment, replacement or extension of the same hereinafter the “Business Plan”.
The Business Plan contains the mutual understanding of the Parties, of the
development of a strategic business and investment plan for the Company so as to
maximize its business development, growth and earnings potential.



--------------------------------------------------------------------------------

The Parties hereby undertake to cause a Board of Directors Meeting to be held
within 1 month following the execution of this Agreement to resolve upon the
formal approval of the Business Plan by the Board of Directors of the Company.

The Board of Directors will be composed of 10 members, 4 of whom will be
appointed by the Minority Shareholders. The Investor shall decide on the
Chairman of the Board of Directors, which shall be designated by the Board of
Directors amongst the directors designated by the Investor. The Minority
Shareholders shall decide on the Secretary to the Board of Directors, which
shall be designated by the Board of Directors amongst the directors designated
by the Minority Shareholders or as a Secretary non-Director.

The post of director will be remunerated. The remuneration will consist of per
diem which amount will be decided upon the General Shareholders Meeting on an
annual basis.

The Investor agrees to take all necessary steps (including, but not limited to,
abstention from applying for the proportional representation system to the Board
of Directors, voting against the removal of the directors appointed by the
Minority Shareholder, or voting against any amendment to the Bylaws that entails
doing away with the seats of the Minority Shareholders on the Board) in order to
maintain and ensure at all times the composition of the Board of Directors as
provided in the preceding paragraphs.

Decisions of the Board of Directors of the Company shall require the favourable
vote of, at least, six (6) of the board members. Without prejudice to the
foregoing, the Parties agree that the approval of the following points (the “BoD
Reserved Matters”) shall require the favourable vote of at least two (2) of the
directors appointed by the Minority Shareholders:

 

  (i) Approval or modification of the Business Plan.

 

  (ii) Any transaction that may imply a modification of the Business Plan.

 

  (iii) Investments or capital expenditures to be carried out by the Company
that in the aggregate exceed, for any given year, one million (1,000,000) euros
or fifteen percent (15%) (whichever figure is higher) of those expenditures
included in the Business Plan for that year.

 

  (iv) Entering into any kind of equity issuance such as warrants or convertible
bonds, or into sales or purchases of treasury stock.

 

  (v) Execution of related party transactions.



--------------------------------------------------------------------------------

  (vi) The approval of resolutions for voluntary filing of bankruptcy
proceedings by the Company (save in those cases when lack of filing may impose
penalties or liabilities on the members of the Board of Directors of the
Company).

 

  (vii) The alteration of the nature of the current business of the Company.

 

  (viii) The appointment or removal of a Chief Executive Officer of the Company
and the removal or alteration of the labour conditions and authority of the
Executive who is the maximum executive of the Company.

 

4. EXERCISE OF VOTING RIGHTS AND DEADLOCK SITUATIONS

 

4.1 Exercise of voting rights

The Parties undertake to cast their votes within the General Shareholders’
meeting of the Company in such a manner as to comply with the provisions set
forth in this Agreement.

As far as compliance with the provisions set forth in this Agreement by the
members of the Board of Directors of the Company is concerned, each of the
Minority Shareholders, the Investor and the Guarantor, hereby undertake to
indemnify the other Parties for any effective damage or loss that the non
observance of the provisions set forth in this Agreement may cause the other
party in the event that the Directors (appointed, respectively, by the Minority
Shareholders or the Investor, as the case may be), exercised their voting rights
in such a manner that is in breach of the provisions of this Agreement.

To these effects, any corporate resolution adopted by the Company which may be
necessary in order to comply with and make this Agreement effective shall be
passed in each case pursuant to the relevant Clause herein. For these purposes,
and in order for the Parties to comply fully and effectively with the Agreement,
the Parties shall express their positions precisely within the relevant
corporate bodies.

 

4.2 Deadlock situation

In the event that a disagreement regarding (i) any of the GSM Reserved Matters
or (ii) any of the BoD Reserved Matters (together, the “Deadlock Reserved
Matters”) occurs and that situation objectively blocks the ordinary course of
business of the Company, and the Parties do not reach an agreement on how to
solve such deadlock situation after a period of fifteen (15) calendar days, the
matter shall be referred to the Presidents of each of the Parties who will
negotiate in good faith to find a satisfactory solution for the situation.



--------------------------------------------------------------------------------

5. POLICY FOR THE FINANCING OF THE COMPANY

The policy for the financing of the Company and whether it follows a financing
policy via shareholders’ equity or via the greatest possible leverage,
minimizing the subsequent contributions and the provision of guarantees by the
shareholders, will be the decision of the Investor.

Notwithstanding the above, should any decision in connection with the financing
of the Company or as a consequence thereof, were a BoD or GSM Reserved Matters,
the quorum and the majorities provided for in Sections 3.1 and 3.2 above, shall
apply.

 

6. TRANSFER OF SHARES IN THE COMPANY

 

6.1 Lock-up and pre-emptive acquisition/subscription rights

 

  6.1.1 Lock-up of the Investor

The Investor shall not be able to transfer its shares in the Company until
March 31, 2011 (the “Lock-up Period”), except as provided for in this Agreement.

Nevertheless, the Investor shall be free to transfer its shares in the Company
to entities of the Group of Companies it belongs to, provided that the acquiring
party becomes a party to this Agreement and that the selling shareholder and the
Guarantor remain jointly and severally liable of the fulfilment of the
obligations of the acquiring shareholder under this Agreement. Such acquirer
shall be deemed the Investor for the purposes of this Agreement.

For the purposes of this Section 6.1.1, Group of Companies shall have the
meaning provided for in article 4 of the Spanish Securities Law in force from
time to time.

 

  6.1.2 Lock-up of the Minority Shareholders

The Minority Shareholders shall not be able to transfer their shares in the
Company until the Lock-up Period has expired, except as provided for in this
Agreement and, specially except upon exercise of the options provided for in
Clause 6.3.

Nevertheless, the Minority Shareholders shall be free to transfer their shares
amongst them and amongst entities of their respective Groups of Companies
provided that the acquiring party becomes a party to this Agreement and that the
selling shareholder remains jointly and severally liable of the fulfilment of
the obligations of the acquiring shareholder under this Agreement. Such acquirer
shall be deemed a Minority Shareholder for the purposes of this Agreement.



--------------------------------------------------------------------------------

For the purposes of this Section 6.1.2, Group of Companies shall have the
meaning provided for in article 4 of the Spanish Securities Law in force from
time to time.

Minority Shareholders may also transfer the Shares on an uncontested and
unrestricted basis during the Lock-Up Period to other savings banks or credit
institutions as long as the acquirer executes this Agreement. The acquirer shall
be deemed a Minority Shareholder for the purposes of this Agreement. The selling
shareholder shall remain jointly and severally liable with the acquirer of the
fulfilment of the latter’s obligations arising from this Agreement.

 

  6.1.3 Pre-emptive acquisition/subscription rights

All Parties shall have pre-emptive acquisition rights in case the Company sells
its own shares or in case the Company sells subscription rights or if the
Company increases its share capital, being both the Minority Shareholders and
the Investor entitled to participate as a purchaser or as a subscriber,
proportionally to the equity stakes held by them in the share capital of the
Company, all in the terms and conditions set forth by the Board of Directors of
the Company from time to time.

 

6.2 Company share transfer rules

Once the Lock-up Period has expired, the following rules will apply to the
transferability of the shares in the Company and of any subscription rights or
any kind of right to acquire shares in the Company that may exist from time to
time:

 

  (a) Shares may be transferred on an uncontested and unrestricted basis between
shareholders. They may also be transferred on an uncontested and unrestricted
basis between a shareholder and any company of its Group of Companies (as
defined below), controlled by the selling shareholder or under common control
with the selling shareholder, as long as the acquirer executes this Agreement
and the selling shareholder guarantees compliance of the provisions of the same
by the acquirer jointly and severally.

If the seller were the Investor, the acquirer shall be deemed the Investor for
the purposes of this Agreement. If the seller were one of the Minority
Shareholders the acquirer shall be deemed a Minority Shareholder for the
purposes of this Agreement.



--------------------------------------------------------------------------------

Group of Companies will be considered that complying with the provisions of
article 4 of the Spanish Securities Law in force from time to time.

 

  (b) Minority Shareholders may also transfer the shares on an uncontested and
unrestricted basis to other savings banks or financial entities (such as credit
institutions or investment banks,) as long as the acquirer executes this
Agreement. The acquirer shall be deemed a Minority Shareholder for the purposes
of this Agreement.

The selling shareholder shall remain jointly and severally liable with the
acquirer of the fulfilment of the latter’s obligations arising from this
Agreement.

 

  (c) In addition to the above and subject to the terms below, shares may also
be transferred by the Minority Shareholders to any other third party provided
that the acquiring party becomes a party to this Agreement.

Except in the case where the Investor exercised the right of first refusal
provided for herein below, the selling shareholder shall remain jointly and
severally liable with the acquirer of the fulfilment of the latter’s obligations
arising from this Agreement.

In the event that the Minority Shareholders wish to transfer shares of the
Company to a third party, the Minority Shareholders grant a right of first
refusal to the Investor on the following terms:

 

  1. The Minority Shareholders must notify the Investor of any third party’s
offer for the transfer of shares, precisely indicating the buyer, the shares to
be sold, the price and the method of payment.

 

  2. Once the notice referred to in paragraph 1 above is received, and within
not more than seven (7) calendar days, the Investor may give notice of its
exercise of the right of first refusal, expressly accepting each and every one
of the purchase conditions set by the offeror. Should no notice be received by
the end of this period, the Investor shall be deemed to have waived such right
and the Minority Shareholder may proceed with the transfer.

 

  3. Within not more than thirty (30) days from the date of notification of the
exercise of the right of first refusal by the Investor, both parties must appear
before such Notary as is indicated by the Minority Shareholder in order to
formalize the transfer of and payment for the shares in the manner provided for
in the offer.



--------------------------------------------------------------------------------

  (d) Shares may also be transferred by the Investor to a third party on an
uncontested and unrestricted basis, if as a result of that sale, the Investor
holds more than 50.01% of the capital stock and voting rights of the Company,
provided that the acquiring party becomes a party to this Agreement and that the
Investor remains jointly and severally liable of the fulfilment of the
obligations of the acquiring shareholder under this Agreement.

 

  (e) In the event that the Investor intended to sell or otherwise transfer,
directly or indirectly, part of its shares in the Company to a third party as a
result of which sale or transfer, the Investor no longer holds more than 50.01%
of the capital stock and voting rights of the Company, each of the Minority
Shareholders shall have the right to convey to that third party all (and not
less than all) of their shares, for the same price per share and under the same
conditions of those offered to the Investor (“Tag-Along Right”).

To this effect, the Investor shall send a written communication to the Minority
Shareholders (“Tag-Along Notification”) identifying the total number of shares
that the third party/parties intends/ to acquire as well as the rest of
conditions for the acquisition. The Tag-Along notification shall also include
the statement that the third party acquirer has undertaken to purchase all
shares from any those Minority Shareholders that may exercise the Tag-Along
Right, that the acquiring party will become a party to this Agreement
subrogating in the position of the Investor and that the Investor and the
Guarantor will remain jointly and severally liable of the fulfilment of the
obligations of the acquiring shareholder under this Agreement.

If the third party/parties does/do not or are not willing to acquire the shares
of the Minority Shareholders that may have exercised the Tag- Along Right in the
same conditions as those of the Investor, the latter shall not convey any of its
shares.

Upon receipt of the Tag-Along Notification in the terms described above, the
Minority Shareholders shall have not more than seven (7) calendar days from the
day of receipt of Tag-Along Notification, to notify their exercise of the
Tag-Along Right, expressly accepting each and every one of the acquisition
conditions set by the offeror. Should no notice be received by the end of this
period, the Minority Shareholders shall be deemed to have waived such right and
the Investor may proceed with the transfer.



--------------------------------------------------------------------------------

In the event contemplated in this section (e), even if only part or none of the
Minority Shareholders exercise the Tag-Along Right, the acquiring party will
become a party to this Agreement subrogating in the contractual position of the
Investor and the Investor and the Guarantor will remain jointly and severally
liable of the fulfilment of the obligations of the acquiring shareholder under
this Agreement.

In an event of a voluntary transfer by any means different than a sale and
purchase agreement, each of the Minority Shareholders shall be entitled to sell
all and not less than all of their shares in the Company to the Investor for a
price equal to the real value consideration to be received by the Investor from
the offeror as calculated by the statutory auditors of the Company.

 

  (f) In the event that the Investor intended to sell or otherwise transfer,
directly or indirectly part of its shares in the Company to a third party as a
result of which sale or transfer, the Investor no longer holds more than 50.01%
of the capital stock and voting rights of the Company, each of the Minority
Shareholders are hereby granted by the Investor a right of first refusal as a
consequence of which they will have the right to acquire all the shares to be
sold by the Investor to the third party and those of the Minority Shareholders
that may have exercised the Tag-Along Right, expressly accepting each an every
one of the purchase or transfer conditions set by the initial offeror.

In an event of a voluntary transfer by any means different than a sale and
purchase agreement, each of the Minority Shareholders shall be entitled to
purchase all the shares to be transferred by the Investor to the third party and
those of the Minority Shareholders that may have exercised the Tag-Along Right
or the right to sell to the Investor provided for in the last paragraph of
section e) above, for a price equal to the real value consideration to be
received by the Investor from the offeror as calculated by the statutory
auditors of the Company.

The notifications procedure provided for in this Clause 6.2, will be considered
complied with, if the notification procedure provided for in article 8 of the
corporate Bylaws of the Company is complied with.

 

6.3 Put and Call Options

 

  6.3.1 Put Option

The Investor hereby grants to each and every Minority Shareholder who accepts,
an irrevocable individual option to sell and to transfer, all or part of the
shares of the Company that each Minority Shareholder may own in the Company at
the moment of exercise of the option (“Shares Subject to the Put Option”), on
the terms and conditions established herein, being the Investor obliged to
purchase and acquire them on the terms of the present clause (the “Put Option”).



--------------------------------------------------------------------------------

The Put Option shall also extend, automatically and without need for additional
consent, to any shares that the Minority Shareholders may acquire after entering
into this Agreement in the Company, and to the shares, stakes, units or other
securities that the Minority Shareholders may receive in exchange for all these
shares in a merger, spin off or any other corporate restructuring process.

The Put Option granted in favour of the Minority Shareholders is of an
individual nature and it may therefore be exercised by all of them at the same
time or only by some of them and in different moments.

The Put Option may be exercised from March 31, 2010 and until March 31, 2020.

Each of the Minority Shareholders willing to exercise the Put Option over its
shares in the Company shall exercise it through a notification made to the
Investor.

The actual sale and transfer of the Shares Subject to the Put Option may not
take place earlier than forty-five (45) days from delivery of the notice of
exercise of the Put Option.

The granting of the option to sell is gratuitous, unconditional and irrevocable.
On the contrary, the price for the execution of the option to sell (the “Price
of the Put Option”) shall be an amount corresponding to the higher of (i) the
percentage that the Shares Subject to the Put Option represent over the total
number of shares in which the capital stock of the Company is divided at the
moment of exercise of the put option (“Put Option Percentage”) applied over EUR
18,000,000 increased by the General Price Index applicable during the period
from the date hereof to the date of exercise of the Put Option and (ii) the Put
Option Percentage applied over the value of the Company resulting from applying
a multiple of (10) ten times the Company’s EBIT (calculated according to the
definition included as Annex 6.3.1) for the last fiscal year closed prior to the
exercise of the Put Option. And in both cases, plus any potential increase in
equity (including to these effects also the undistributed earnings or reserves)
that may have taken place from the date hereof including the increase of equity
that may have taken place after the execution of this Agreement further to the
provisions of Clause 2 of this Agreement.



--------------------------------------------------------------------------------

Any expenses, damages or losses that may have been suffered by the Company and
that may have been indemnified by the Sellers to the Purchaser under certain
Share and Purchase Agreement executed on the date hereof amongst others, by and
between certain of the Parties to this Agreement, will not be deducted from the
calculation of the EBIT for the purposes of this clause but will be deducted
from the amount of EUR 18,000,000 increased by the General Price Index
applicable during the period from the date hereof to the date of exercise of the
Put Option mentioned above.

In the event that any of the General Price Indexes applicable for a given year
during the period from the date hereof to the date of exercise of the Put Option
were higher than three point five percent (3.5%) then, for the purposes of this
clause it will be considered to be three point five percent (3.5%).

The Price of the Put Option according to the terms hereof shall be paid in
immediately available funds through a wire transfer to the bank account
designated for the purpose by the Minority Shareholders or else deposited before
the intervening public attesting officer. Each Minority Shareholder may request
to be paid totally or partially in shares of the capital of the Guarantor,
valued at the average quote of the preceding thirty (30) listing sessions.

The procedure to be followed for the exercise of the Put Option and to formalize
the sale and purchase of the Shares Subject to the Put Option will be as
follows: the Minority Shareholder shall exercise the Put Option through a notice
served by itself, and the Put Option shall be considered to have been exercised
as from the date of issuance of such notice.

The notice of exercise of the Put Option shall be served as established in
Section 12.4 below, at least thirty (30) days in advance of the date intended
for formal execution of the transfer of the Shares Subject to the Put Option.
Such notice shall inform the Investor of the place, date and time for the
execution before a public attesting officer of the purchase of the Shares
Subject to the Put Option in question.

Exercise of the Put Option, through compliance with the aforementioned
procedure, shall imply the sale and transfer of absolute and exclusive ownership
of the Shares subject to the Put Option. The exercising Minority Shareholder
shall therefore be deemed to have sold and transferred, and the Investor shall
be deemed to have purchased and acquired the Shares Subject to the Put Option
through exercise of the Put Option, no further declaration from the Minority
Shareholders or Investor to be required for such purpose.



--------------------------------------------------------------------------------

  6.3.2 Call Option

The Minority Shareholders hereby grant to the Investor who accepts an option to
buy and acquire all or part of the shares of the Company that the Minority
Shareholders may own at the moment of exercise of the option (“Shares Subject to
the Call Option”), being the Minority Shareholders obliged to sell and transfer
them on the terms of the present clause (the “Call Option”).

The Call Option shall also extend, automatically and without need for additional
consent, to any shares that the Minority Shareholders may acquire after entering
into this Agreement in the Company, and to the shares, stakes, units or other
securities that the Minority Shareholders may receive in exchange for all these
shares in a merger, spin off or any other corporate restructuring process.

The Call Option granted by the each of the Minority Shareholders in favour of
the Investor is of an individual nature and it may therefore be exercised
against all of the Minority Shareholders at the same time or only against some
of them and in different moments. Likewise, the Call Option may be
exercised over all or part of the shares held by a given Minority Shareholder.

The Call Option may be exercised from March 31, 2011 and until March 31, 2021.

The Investor shall exercise the Call Option through a notification made to the
Minority Shareholders further to the provisions of this Agreement.

The actual sale and transfer of the Shares Subject to the Call Option may not
take place later than forty five (45) days from delivery of the notice of
exercise of the Call Option.

The granting of the option to purchase is gratuitous, unconditional and
irrevocable. On the contrary, the price for the execution of the option to
purchase (the “Price of the Call Option”) shall be an amount corresponding to
the higher of (i) the percentage that the Shares Subject to the Call Option
represent over the total number of shares in which the capital stock of the
Company is divided at the moment of exercise of the put option (“Call Option
Percentage”) applied over EUR 18,000,000 increased by the General Price Index
applicable during the period from the date hereof to the date of exercise of the
Call Option and (ii) the Call Option Percentage applied over the value of the
Company resulting from applying a multiple of (10) ten times the Company’s EBIT
(calculated according to the definition included as Annex 6.3.1) for the most
recently closed fiscal year prior to the exercise of the Call Option. And in
both cases, plus any



--------------------------------------------------------------------------------

potential increase in equity (including to these effects also the undistributed
earnings or reserves) that may have taken place from the date hereof including
the increase of equity that may have taken place upon execution of this
Agreement further to the provisions of Clause 2 of this Agreement.

Any expenses, damages or losses that may have been suffered by the Company and
that may have been indemnified by the Sellers to the Purchaser under certain
Share and Purchase Agreement executed on the date hereof amongst others, by and
between certain of the Parties to this Agreement, will not be deducted from the
calculation of the EBIT for the purposes of this clause but will be deducted
from the amount of EUR 18,000,000 increased by the General Price Index
applicable during the period from the date hereof to the date of exercise of the
Call Option mentioned above.

In the event that any of the General Price Indexes applicable for a given year
during the period from the date hereof to the date of exercise of the Call
Option were higher than three point five percent (3.5%) then, for the purposes
of this clause it will be considered to be three point five percent (3.5%).

The Price of the Call Option according to the terms hereof shall be paid in
immediately available funds through a wire transfer to the bank account
designated for the purpose by the Minority Shareholders or else deposited before
the intervening public attesting officer. Each Minority Shareholder may request
to be paid totally or partially in shares of the capital of the Guarantor,
valued at the average quote of the preceding thirty (30) listing sessions.

The procedure to be followed for the exercise of the Call Option and to
formalize the sale and purchase of the Shares Subject to the Call Option will be
as follows: the Investor shall exercise the Call Option through a notice served
by itself to the Minority Shareholders and the Call Option shall be considered
to have been exercised as from the date of issuance of such notice.

The notice of exercise of the Call Option shall be served as established in
Section 12.4 below, at least thirty (30) days in advance of the date intended
for formal execution of the transfer of the Shares Subject to the Call Option.
Such notice shall inform the Minority Shareholders of the place, date and time
for the execution before a public attesting officer of the purchase of the
Shares Subject to the Call Option in question.

Exercise of the Call Option, through compliance with the aforementioned
procedure, shall imply the sale and transfer of absolute and exclusive ownership
of the Shares subject to the Call Option. The Minority Shareholders shall
therefore be



--------------------------------------------------------------------------------

deemed to have sold and transferred, and the Investor shall be deemed to have
purchased and acquired the Shares Subject to the Call Option through exercise of
the Call Option, no further declaration from the Minority Shareholders or
Investor to be required for such purpose.

 

7. INFORMATION RIGHTS

 

  (i) The Company shall provide to the Investor and the Guarantor, by the 15th
day after the end of (i) each calendar month and (ii) quarter, a detailed trial
balance (in conformity with accounting principles generally accepted in the
United States of America and in a pre-determined Guarantor´s format) for the
current month and year-to-date. In addition, the Company shall provide by the
22nd day after the end of each financial year a detailed trial balance (in the
same format as stated previously) for the full year.

 

  (ii) The Company shall at least sixty (60) days prior to the end of each
financial year prepare and deliver to each Party a detailed operating and
capital budget and cash flow forecast in respect of the next financial year in
such form as reasonably determined by the Parties from time to time.

 

  (iii) The audited individual and consolidated accounts of the Company in
respect of each accounting year together with the relative audit and management
letters and all correspondence between the Company and its respective auditors
concerning the accounts, shall be delivered to the Parties within four
(4) months after the end of the accounting year to which such audited accounts
relate.

 

  (iv) The Company shall provide the Parties with such other information
concerning the Company and its respective businesses as they may reasonably
require from time to time to the Board of Directors.

 

  (v) The Parties shall have the right to examine the books and records of the
Company and discuss business and financial conditions with the officers,
employees and accountants of the Company of the Company.

The Parties hereby undertake to take all actions necessary for the Company to
comply with the obligations assumed by the Company under this Clause.



--------------------------------------------------------------------------------

8. GEOGRAPHIC RIGHTS FOR THE COMPANY

 

8.1 Reserved regions

The Company will perform all project management related future business of the
Guarantor and its Affiliates, as defined below, but only to the extent it is to
be performed in the regions of Spain, Portugal, France, and Latin America
(including all Spanish-speaking regions of the Caribbean) (the "Reserved
Regions").

The Investor and the Guarantor hereby undertake to perform any future business
endeavours of the same or of their Affiliates, as defined below, within the
Reserved Regions and related to project management, through the Company.

For the purposes of this Clause “Affiliates”, “Affiliate” or “affiliate” shall
mean, with respect to any person, (i) any other person directly or indirectly
controlling, controlled by or under common control with such first person,
(ii) any other person owning or controlling 25.0% or more of the outstanding
voting securities or beneficial interests of such first person, (iii) any
officer, director, trustee or general partner of such first person, and (iv) if
a person deemed an Affiliate under clauses (i) through (iii) above is an
officer, director, trustee or partner of another entity, then the entity for
which that person acts in any such capacity. Terms such as “affiliated” and
other correlative terms shall have corresponding meanings.

 

8.2 Reserved clients

The Investor and the Guarantor will conduct and will cause their Affiliates to
conduct any and all potential project management related future work for Spanish
clients and/or Spanish investors anywhere in the world through the Company,
provided the clients and/or investors are in agreement. Therefore, the Company
will have the exclusive right to perform project management related services for
Spanish clients and/or Spanish investors anywhere in the world, provided the
clients and/or investors are in agreement.

 

8.3 Subrogating party

In an event of a sale of the shares owned by the Investor in the cases provided
for in Section 6.2 of this Agreement, prior to the acquisition and as a
condition to the same, the acquiring party shall undertake to be bound by the
provisions of this Clause 8 in the same terms and conditions as those applied to
the Investor and the Guarantor.



--------------------------------------------------------------------------------

9. GUARANTEE BY THE GUARANTOR

The Guarantor hereby irrevocably and jointly and severally guarantees the
Minority Shareholders, the compliance of all obligations assumed by the Investor
under this Agreement and during the validity of the same.

The Guarantor undertakes to be bound by this Agreement in the same terms and
conditions as the Investor which is guaranteed hereby on a joint and several
basis by the Guarantor, the Guarantor hereby waiving the benefits of division,
liquidation and order (division, excusión y orden) that may apply so that the
Minority Shareholders may claim directly to it for the fulfilment of the
obligations of the Investor under this Agreement.

 

10. TERM AND TERMINATION OF THE AGREEMENT.

This Agreement is valid on the date hereof and shall be for an indefinite term
while the Company subsists, the Investor (or/and its transferees) hold a
majority stake and any of the Minority Shareholders are still shareholders of
the Company.

 

11. GOVERNING LAW AND JURISDICTION.

 

11.1 Governing law

This Agreement and any controversy arising out of or relating to this Agreement
shall be governed by and construed in accordance with the Laws of Spain (common
territory).

 

11.2 Jurisdiction

The Parties, expressly renouncing to any other jurisdiction which may be
applicable on them, expressly and irrevocably submit the resolution of any
disputes that may arise in relation to the interpretation, validity and
performance of this Agreement to the Courts and Tribunals of the city of Madrid.

 

12. MISCELLANEA

 

12.1 Labor Conditions of the Executive

The Parties hereby acknowledge and agree to the current existing labour
conditions of the Executive which are contemplated in a separate document and
hereby undertake to cause a Board of Directors Meeting to be held within (1) one
month following the execution of this Agreement and in any event only once the
directors appointed by the Investor have accepted their appointment, to resolve
upon the formal acknowledgment and ratification of the same by the Board of
Directors of the Company.



--------------------------------------------------------------------------------

As part of said conditions, the Guarantor by virtue of this Agreement, grants
the Executive a sufficient number of options to acquire fifty thousand
(50,000) shares of Guarantor’s common stock in accordance with the Grantor’s
2006 Employee Stock Option Plan. In the event that it were necessary to execute
any additional document to formalize the grating of this options and the terms
and conditions of the exercise of the same, the Guarantor and the Executive
hereby undertake to execute the necessary document in the maximum term of thirty
(30) days from the date hereof.

The Grantor will also grant those members of the senior management team of the
Company indicated by the same, options to acquire fifty thousand
(50,000) additional shares of Guarantor’s common stock as a whole, in accordance
with the Grantor’s 2006 Employee Stock Option Plan. The granting of these
options and the terms and conditions of the exercise of the same will be further
developed, as needed, in a separate document within the maximum term of thirty
(30) days from the date hereof.

 

12.2 Entire Agreement

This Agreement and the annexes, and documents referred to or incorporated in it
constitute the entire agreement between the Parties relating to the subject
matter of the same and supersede and extinguish any prior drafts, agreements,
undertakings, representations, warranties and arrangements of any nature
whatsoever, whether or not in writing, between the Parties in relation to the
subject matter of this Agreement.

Each of the Parties acknowledges and agrees that it has not entered into this
Agreement in reliance on any statement or representation of any person other
than as expressly incorporated in this Agreement and the documents referred to
or incorporated in the same.

 

12.3 No assignment of the Agreement

This Agreement is personal to the Parties and no Party shall assign any of its
rights under this Agreement, or transfer any of its obligations, delegate its
obligations or charge or deal in any other manner with this Agreement or any of
its rights or obligations unless set forth to the contrary in this Agreement.



--------------------------------------------------------------------------------

12.4 Notices

 

  12.4.1 Form

All notices between the Parties in relation to this Agreement or deriving from
it shall be made in person, by mail or by fax. If made by fax, the notices will
be deemed to be valid and binding always provided that the faxes are duly signed
by an authorized representative of the notifying Party. It will not be necessary
to use any specific code. If the notices are made in person they will be
effective as from the moment they are made, if made by fax, as from the receipt
of the confirmation and if made by urgent courier, after two (2) days of
submittal of the same.

 

  12.4.2 Addresses

For the purposes of receipt of notices the Parties have designated the following
addresses:

If made to the Investor or to Guarantor:

Attention: Mr. William Dengler

Address: 303 Lippincott Centre, Marlton, NJ 08053, United States

Fax: (856) 810- 9407 / 1309

E-mail: WilliamDengler@hillintl.com

If made to the Minority Shareholders:

Minority Shareholder: Mr. José Manuel Albaladejo González

Attention: Mr. José Manuel Albaladejo González

Address: José Echegaray, number 8 Las Rozas (Madrid)

Fax: 916402997

Minority Shareholder: Tinsa Tasaciones Inmobiliarias, S.A.

Attention: Mr. Luis Leirado Campo

Address: calle José Echegaray, number 9, Las Rozas (Madrid)

Fax: 913727510

Minority Shareholder: Caja de Ahorros y Monte de Piedad de Ávila

Attention: Mr. José Manuel Espinosa Herrero

Address: Plaza de Santa Teresa, number 10, (05001) Ávila

Fax: 920252528



--------------------------------------------------------------------------------

Minority Shareholder: Caja de Ahorros de Murcia

Attention: Mr. Francisco López Iniesta

Address: Gran Vía, number 23, 30005 Murcia

Fax: 968238862

Minority Shareholder: Caja de Ahorros de la Rioja

Attention: Mr. Francisco Piulats Samperi

Address: Miguel Villanueva, number 9, 26001 Logroño

Fax: 941293190

Minority Shareholder: Monte de Piedad y Caja General de Ahorros de Badajoz

Attention: Mr. Francisco Javier Chico Avilés

Address: Paseo San Francisco, number 18, 5ª, 06001 Badajoz

Fax: 924214100

Minority Shareholder: Caja de Ahorros y Monte de Piedad del Círculo Católico de
Obreros de Burgos

Attention: Mr. Santiago Ruiz Díez

Address: Avda Reyes Católicos, number 1, 09005 Burgos

Fax: 947288210

Minority Shareholder: Caja Castilla la Mancha Corporación, S.A.

Attention: Mr. Juan José Ávila González

Address: Calle Ocaña, number 1, 45004 Toledo

Fax: 928268883

Minority Shareholder: Araba Gertu, S.A.

Attention: Mr. José Ignacio Iglesias Lezama

Address: Paseo de la Biosfera, number 6, 01013 Vitoria

Fax: 945162429

Minority Shareholder: Invernostra, S.L.U.

Attention: Mr. José María Navarro Lacoba

Address: Camí Son Fangos, number 100 Flat B 2nd Floor, 8thB (Complex Mirall
Balear) 07007 Palma de Mallorca

Fax: 971 408791

Minority Shareholder: Caixa d’Estalvis de Sabadell

Attention: Mr. Rafael Cañete de Cárdenas

Address: Gràcia, number 17, 08201 Sabadell

Fax: 937275861



--------------------------------------------------------------------------------

Minority Shareholder: Caja de Ahorros y Monte de Piedad de Zaragoza, Aragón y
Rioja

Attention: Almeida Pérez-Surio

Address: Plaza Basilio Paraíso, number 2, 50008 Zaragoza

Fax: 976214231

Minority Shareholder: Caja de Ahorros y Monte de Piedad de Segovia

Attention: Mr. Antonio Luis Tapias Domínguez

Address: Avda. Fernández Ladreda, number 8, 40001 Segovia

Fax: 921415160

Minority Shareholder: Monte de Piedad y Caja de Ahorros San Fernando de Huelva,
Jerez y Sevilla

Attention: Mr. Alberto Amador Tobaja

Address: Zaragoza, number 52, 2ª, 41001 Sevilla

Fax: 954502458

Minority Shareholder: Caja Insular de Ahorros de Canarias

Attention: Mr. Juan Manuel García Falcón

Address: Triana, number 20, 5ª, 35002 Las Palmas

Fax: 928002600

 

  12.4.3 Change of addresses

Any notice sent to the above addresses shall be deemed as having being received
by its addressee unless, before such notice is sent, the addressee had notified
to the other Party a change in the address or of the fax number or e-mail
address.

 

  12.4.4 Personal notices. Copies

The communications and notices under this Agreement are to be delivered or
served to and amongst the affected or interested parties personally.
Notwithstanding this, for the sake of due coordination and order, any
notification served between the parties will have to be served with a copy to
the Executive. The fact of serving such a copy will not result in the
undertaking of any liability or responsibility by the Executive towards the
other parties. Any notice served without said copy to the Executive will not be
deemed to have been made under this Agreement.



--------------------------------------------------------------------------------

12.5 Taxes and Costs

Each Party shall bear those costs which it incurs and the taxes which they
legally must pay as the taxpayer or as the party which is under a duty to bear
costs and taxes which are passed on to it. The duties and costs arising from the
execution of this Agreement into a public deed shall be borne by the Investor.

 

12.6 Annexes

The Annexes to this Agreement form an integral part of it to all effects.

 

12.7 Confidentiality

The Investor and the Guarantor will keep as confidential all the information and
documentation furnished to them by the Minority Shareholders or their advisors
as well as any information obtained from the Company or any of its subsidiaries
or affiliates obtained while the Investor is a shareholder of the Company. The
Investor and the Guarantor shall, upon termination of this Agreement, return any
information received from the Minority Shareholders, their advisors or the
Company.

The Investor and the Minority Shareholders will refrain from disclosing the
contents of this Agreement and of the negotiations carried out except such
communications made in compliance with the applicable laws, being always
understood that the Party making any such communication will have to deliver to
the other a draft of the same at least 48 hours before its publication and to
accept the reasonable amendments required by the other Party.

The Investor and the Minority Shareholders will make their best efforts to make
their officers, directors, employees and advisors to comply with what is
established in this Section.

 

12.8 Previous agreements

This Agreement replaces and leaves without effect any previous contract or
agreement on the subject matter of this Agreement, either oral or in writing,
either legally binding or not, of a prior date and executed by the Parties, some
of them or by companies belonging to their respective groups.

 

12.9 Partial invalidity

The invalidity, illegality or nullity of any provision hereof shall not affect
or undermine the validity, legality and effectiveness of the rest of this
Agreement. The Parties agree that in place of the provision found void, a valid
provision shall be included in this Agreement as similar as possible to the void
provision.



--------------------------------------------------------------------------------

12.10 Compliance

Each Party warrants and undertakes to the others that in the performance of this
Agreement it will comply with all laws, rules, regulations, decrees and other
ordinances issued by any supra-governmental, governmental, state, regional,
local, public agency or other authority relating to the subject matter of this
Agreement.

 

12.11 Good Faith

The Parties hereto agree to act in good faith in respect of their obligations
contained in this Agreement and to devote sufficient time, people and resources
to comply with their obligations hereunder.

 

12.12 Language

 

  (i) Language of this Agreement: This Agreement is executed in Spanish.
Notwithstanding this, the Parties have agreed on an English translation of the
Agreement, which is attached to the same as Annex 12.12.

 

  (ii) Language of correspondence, notices, etc: All correspondence, notices,
proceedings and communication related to this Agreement shall be:

 

  (a) If served by the Minority Shareholders or the Company, in Spanish,
attaching an accurate and correct English translation; and

 

  (b) If served by the Investor or the Guarantor, in English, attaching an
accurate and correct Spanish translation.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorised representatives in one (1) original counterpart
to be formalised into a public deed.



--------------------------------------------------------------------------------

The Investor:

/s/ Irvin E. Richter

Hill International, S.A. Mr. Irvin E. Richter

The Guarantor:

/s/ David L. Richter

Hill International, Inc. Mr. David L. Richter

The Minority Shareholders:

/s/ José Manuel Albaladejo González

Mr. José Manuel Albaladejo González

 

/s/ Luis Leirado Campo

Tinsa Tasaciones Inmobiliarias, S.A. Mr. Luis Leirado Campo

 

/s/ José Manuel Espinosa Herrero

Caja de Ahorros y Monte de Piedad de Ávila Mr. José Manuel Espinosa Herrero



--------------------------------------------------------------------------------

/s/ Valvanera Marcos Cartelle

Caja de Ahorros de Murcia Ms. Valvanera Marcos Cartelle

/s/ Jorge Albájar Barrón

Caja de Ahorros de la Rioja Mr. Jorge Albájar Barrón

/s/ José Antonio Marcos Blanco

Monte de Piedad y Caja General de

Ahorros de Badajoz

Mr. José Antonio Marcos Blanco

/s/ Santiago Ruiz Díez

Caja de Ahorros y Monte de Piedad

del Círculo Católico de Obreros de Burgos

Mr. Santiago Ruiz Díez



--------------------------------------------------------------------------------

/s/ Juan Jóse Ávila González

Caja Castilla La Mancha Corporación, S.A. Mr. Juan Jóse Ávila González

/s/ José Alberto Barrena Llorente

Araba Gertu, S.A. Mr. José Alberto Barrena Llorente

/s/ Jóse María Navarro Lacoba

Invernostra, S.L.U. Mr. Jóse María Navarro Lacoba

/s/ Francisco Javier Chivato Pérez

Caixa d’Estalvis de Sabadell Mr. Francisco Javier Chivato Pérez



--------------------------------------------------------------------------------

/s/ Santiago Javier Pasamar Berenguer

Caja de Ahorros y Monte de Piedad de Zaragoza, Aragón y Rioja Mr. Santiago
Javier Pasamar Berenguer

/s/ Antonio Luis Tapias Domínguez

Caja de Ahorros y Monte de Piedad de Segovia Mr. Antonio Luis Tapias Domínguez

/s/ Juan Carlos Ollero Pina

Monte de Piedad y Caja de Ahorros San Fernando de Huelva, Jerez y Sevilla
Mr. Juan Carlos Ollero Pina

/s/ Juan Miguel Amuchástegui Espilla

Caja Insular de Ahorros de Canarias Mr. Juan Miguel Amuchástegui Espilla



--------------------------------------------------------------------------------

Annex 2.3

Draft of Capital increase resolutions



--------------------------------------------------------------------------------

ONE.- CAPITAL INCREASE VIA CASH CONTRIBUTION MODIFICATION OF ARTICLE 5 OF THE
ARTICLES OF ASSOCIATION

The decision has been taken to increase share capital by NINETY-FIVE THOUSAND,
ONE HUNDRED AND THIRTY-EIGHT EUROS THIRTY CENTS (€95,138.30) by issuing ONE
THOUSAND FIVE HUNDRED AND EIGHTY-THREE (1.583) new shares each having a par
value of SIXTY EUROS TEN CENTS (€ 60,10).

The new registered shares, numbered 5,001 through 6,583, are each issued with a
share premium of THREE THOUSAND, FIVE HUNDRED AND THIRTY-NINE EUROS, NINETY
CENTS 8€ 3,539.90) per share and are hereby subscribed to by the present
shareholders, in proportion to their current holdings in the share capital of
the Company.

The subscription is made in the form of a cash contribution of the total amount
of FIVE MILLION SIX HUNDRED AND NINETY-EIGHT THOUSAND, EIGHT HUNDRED EUROS (€
5,698,800), consisting of the total par value, amounting to NINETY-FIVE
THOUSAND, ONE HUNDRED AND THIRTY-EIGHT EUROS, THIRTY CENTS (€95,138.30) and the
share premium for the ONE THOUSAND, FIVE HUNDRED AND EIGHTY-THREE (1,583) new
shares, giving an aggregate total of FIVE MILLION, SIX HUNDRED AND THREE
THOUSAND, SIX HUNDRED AND SEVENTY-ONE EUROS, SEVENTY CENTS (€ 5,603,661.70)
which breaks down as follows:

[FILL IN ON THE BASIS OF (I) THE COMPANY’S SHAREHOLDER STRUCTURE AT THE TIME THE
DECISION IS TAKEN AND (II) WHETHER THE EXECUTIVE IS TAKING UP HIS RIGHT TO TAKE
PART IN THE SHARE CAPITAL. IN THE EVENT THAT HE DOES NOT DO SO, HIS RIGHTS OF
FIRST REFUSAL SHALL BE ADDED TO THE RIGHTS OF THE OTHER SHAREHOLDERS IN
PROPORTION TO THEIR HOLDINGS IN THE CAPITAL]

For these purposes all the subscribing shareholders proceed to pay the amount
owed into the company’s cash account, which shall be duly accredited before the
Notary who authenticates the public deed whereby this decision is executed, by
exhibiting the required documents as stipulated by Article 132 of the Mercantile
Register Regulations.

The decision is also taken to change, after the capital increase has been
carried out, Articles 5 and 6 of the Company's Articles of Association, so as to
set out therein the new reality of the share capital. Accordingly the decision
has been taken to approve the following wording for Articles 5 and 6 of the
Articles of Association, so that, after the capital increase approved in
accordance with the paragraphs hereabove has been carried out, said Articles
shall be worded as follows:

“Article 5.- Capital

The share capital shall be set at 395.638.3 euros and has been fully subscribed
and paid in.

As a general rule and except if the decision to increase capital and to issue
new shares taken by the General Meeting of Shareholders has stipulated
otherwise, the Board of Directors shall be empowered to decide on the method and
the dates on which the appropriate disbursements are to be made whenever there
are stock dividends and such payments must be made in cash, in all cases within
a period of no more than five years.



--------------------------------------------------------------------------------

In the same event, the method and term for paying in set by the Board of
Directors shall be announced in the Official Gazette of the Mercantile Register.

In the event that the dividends outstanding are to be paid in the form of
non-cash contributions, the General Meeting of Shareholders that has decided to
increase capital shall also decide on the nature, value and content of the
future contributions, and the method and formalities for doing so, stating
expressly the deadline, which may be no later than 5 years, as from the
formation of the company or else as from the date the respective decision is
taken to increase capital.

Article 6.- Number and representation of the share into which the share capital
has been divided

The Company’s share capital is divided up into 6,583 shares, numbered 1 through
6,583, each having a par value of 60.10 euros, in a single class and series,
which entitle their holders to the same rights as recognised by law and by these
Articles of Association.

All the shares have been full subscribed and paid in, are represented by
certificates and are registered shares.

The Company may issue provisional vouchers and multiple certificates in
accordance with the terms and subject to the requirements laid down by the Act.

The share certificates are numbered correlatively and shall contain at the very
least the mentions required by law."

TWO. DELEGATION OF POWERS

It has been unanimously decided to delegate powers to each and every one of the
members of the Board of Directors, and to the Non-Voting Secretary and to the
Non-Voting Deputy Secretary, so that any one of them may, acting on behalf of
and representing the Company, go through all the formalities and steps needed
for the decisions taken to become effective, be developed, performed and
completed, in particular as regards publishing such announcements as may be
required, the executing of the corresponding public deed for the decisions
taken, so that the aforementioned decisions take on the maximum legal
enforceability and are entered in the Mercantile Register of Madrid, making any
kind of addition, statement before any public body (including the Ministry of
Finance).



--------------------------------------------------------------------------------

Annex 6.3.1

Definition of EBIT

“EBIT” means earnings before deducting interest payments, and income taxes and
shall be calculated as follows:

Net income (or profit after taxes for year)

+ interest expense

– interest income

+ income taxes (corporation taxes)

= EBIT